Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2008 Commission file number 000-27481 Rome Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1573070 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 West Dominick Street, Rome, NY 13440-5810 (Address of Principal executive offices) (315) 336-7300 (Registrant
